РЕЗЮМЕ ЗВІТУ
ПРО МОНІТОРИНГОВУ ОЦІНКУ

Лютий 2016 р.
Предмет оцінки: група компаній «МХП»

Європейський Банк Реконструкції та Розвитку

Тип документу (версії): конфіденційний
Номер проекту: 141-00000-00
Дата: лютий 2016 р.

МУ ЗР | Рагзоп8 Вгіпскегпоїї
Те Місіогіа

150-182 Тье Оцауз

Стеаїег МапсПебіег

М50 З5Р

Тел.  144(0)161 886 2400
Факс 344(0)161 886 2402
уммуу лузретоир.сот
умууму.ромогідй. сопа
1. ЗАГАЛЬНА ІНФОРМАЦІЯ
11 | МОНІТОРИНГОВА ОЦІНКА

Компанія «М/5Р | Раг5оп5 Вгіпскегпоїї» («М/5Р | РВ») виконала незалежну
моніторингову оцінку групи компаній «МХП» у сфері охорони навколишнього
середовища, праці, техніки безпеки та соціальних впливів (ОНСПТБС) за дорученням
Європейського банку реконструкції та розвитку (ЄБРР). Оцінка проводилася у країні
16-20 листопада. Моніторингові оцінки є важливим аспектом процесу реалізації
проектів ЄБРР та мають на меті перевірку дотримання вимог і стандартів у сфері
ОНСПТЬС, а також «ефективного управління раніше визначеними впливами.
Нещодавно деякі громадські організації (ГО) висловили занепокоєння стосовно групи
компанії «МХП», про що більш детально йдеться у розділі 3.

2. ПРЕДМЕТ ОЦІНКИ
21 ЦІЛІ
Моніторинговий візит мав наступні цілі:

1. Перевірити виконання групою «МХП» планів, що були узгоджені в рамках першого
інвестиційного проекту в 2010 р.;

2. Здійснити критичний аналіз поточної діяльності, пов'язаної з питаннями, які
викликали занепокоєння в ГО/НУО та місцевого населення.
22 ОБСЯГ ОЦІНКИ

З метою забезпечення комплексного аналізу та формулювання обгрунтованих
висновків та рекомендацій був узгоджений наступний обсяг оцінки:

е Аналіз відповідної наявної документації, у тому числі попередніх звітів про
оцінку та документів, складених за їх результатами (наприклад, ПЕСЗ та ПЗЗС),

моніторингових звітів, скарг та звітів про з'ясування певних фактів;

е Аналіз правил та процедур групи компаній «МХП» та їх виконання на окремих
об'єктах (ТОВ «Вінницька птахофабрика» та об'єкту в Черкаській області);

е Зустріч з відповідними керівниками в головному офісі «МХП» у Києві та на
декількох підприємствах;

е Зустріч з представниками громад у зоні впливу;

е Порівняльний аналіз показників зі схожими об'єктами, що відповідають
вимогам, а також відповідними регламентами і стандартами ЄС;

е Критичний аналіз скарг НУО та місцевих громад стосовно діяльності групи
компаній «МХП».
До спеціалістів «М/ЗР | Рагзоп5 Вгіпскегпоїб» приєднався старший радник ЄБРР з
екології. Разом вони взяли участь у зустрічі з НУО, Національним екологічним центром
України (НЕЦУ), а також обговореннях з декількома представниками громад,
розташованих поблизу підприємств «Перемога Нова» та «Вінницької птахофабрики». В
рамках оцінки також були проведені співбесіди з декількома працівниками «МХП» з
різних офісів та підприємств компанії. Перелік відвіданих об'єктів наведено нижче:

Таблиця 1. Інформація про відвідані об'єкти

Об'єкт

Предмет діяльності

Предмет перевірки

Особи, з якими були
проведені співбесіди

Головний офіс у м.
Києві

Управління компанією

Обговорення
корпоративного рівня
стосовно управління
охороною навколишнім
середовищем, праці,
технікою безпеки та
соціальними аспектами,
а також показників у цій

сфері

Заступник генерального
директора

Керівник відділу по
роботі з інвесторами та
ЗМІ

Головний спеціаліст з
охорони праці та

техніки безпеки

Головний еколог

«Перемога Нова»

Птахофабрика, наразі
працює 9 майданчиків
(бригад) по 6-8 виробничих
приміщень на кожному

Обговорення на об'єкті,
аналіз діяльності та
отриманих скарг.
Відвідування
соціального центру,
місця зберігання
посліду та нещодавно
отриманої земельної
ділянки перед початком
будівельних робіт.

Зустрічі з місцевою
громадою.

Директор ДП
«Перемога Нова»

«Вінницька
птахофабрика»

«Вінницька птахофабрика»
включає у себе:

- інкубатор;

- | птахокомплекс;

- зони вирощування;

-  переробний
комплекс (лінії
забою та переробки
м'яса);

- комунальний та
соціальний
комплекс;

- допоміжні об'єкти,
зокрема водоочисну
станцію.

Зустрічі та відвідування
комплексу з
виробництва кормів,
інкубатора, зон
вирощування, ліній
забою та станції
підготовки води.

Зустрічі з місцевою
громадою.

Інкубатор:

Директор філії
«Птахокомплекс»

Директор інкубатора
Заступник директора з
соціального розвитку та
кадрових питань
Начальник відділу
охорони навколишнього
середовища та праці
Зони вирощування:
Заступник директора
«Вінницької
птахофабрики»

Головний ветеринар

Будівництво:

Директор з будівництва
Забій:
Директор

Еколог

«Зернопродукт»

Вирощування зернових
(пшениця, ячмінь,
кукурудза) та олійних

культур (соняшник та соя).

Розмір земельного банку --
91,000 га. Активи
Зернопродукту також
включають об'єкти для
зберігання зерна.

Зустрічі та відвідування
місць зберігання та
технічного
обслуговування
сільськогосподарського
обладнання, зон
зберігання гною

Директор

Начальник відділу
охорони навколишнього
середовища та праці

3. СКАРГИ ВІД ГРОМАДСЬКИХ ОРГАНІЗАЦІЙ

31 | ОСНОВНІ ТЕМИ

Нещодавно група «МХП» отримала низку скарг та звернень від НУО та ГО. Зокрема, у
цих скаргах та зверненнях піднімалися наступні питання:

е Доступ до інформації - відповідно до скарг ГО, група «МХП» не бажає

надавати належну інформацію місцевим жителям та ГО, а також не бажає
обговорювати критичні питання та проблеми. Ці скарги, зокрема,
висловлювалися у контексті вимог законодавства щодо проведення громадських
обговорень в рамках оцінки впливів на навколишнє середовище (ОВНС);

Землевідведення - групу «МХП» обвинувачують в застосуванні тиску до
місцевих жителів з метою примусити їх надати в оренду земельні ділянки,
необхідні для розширення об'єктів групи «МХП», зокрема ТОВ «Вінницька
птахофабрика»;

Запах - впливи, пов'язані зі зберіганням та розповсюдженням відходів
життєдіяльності тварин і птахів;

Дорожній рух - негативні впливи, пов'язані з рухом автотранспорту;
Здоров'я - занепокоєння стосовно негативних впливів птахівництва на здоров'я;
Водні ресурси - впливи діяльності групи «МХП» на якість та доступність води;

Охорона праці - зокрема, скарги, пов'язані з використанням праці ув'язнених
на лініях забою «Вінницької птахофабрики»; та

Введений Урядом України мораторій на проведення перевірок у сфері
охорони навколишнього середовища та праці.

Під час виконання цієї моніторингової оцінки основну увагу було приділено саме цим
питанням, що піднімалися відповідними ГО як зацікавленими сторонами.
4. РЕЗУЛЬТАТИ ОЦІНКИ
414 | ОПРИЛЮДНЕННЯ ІНФОРМАЦІЇ
ОСНОВНІ ПРОБЛЕМНІ ПИТАННЯ
Наступні проблемні питання були визначені в якості основних у цій сфері:
е Неоприлюднення результатів ОВНС;
е Недоступність нетехнічних резюме ОВНС;
е Ненадання інформації на офіційні запити;
е Неотримання запрошень на громадські слухання, що проводилися державою;

е Погані стосунки з генеральним директором та іншими працівниками «МХП»
(зокрема на рівні окремих підприємств); та

е Видалення НУО з ПЗЗС.
РЕЗУЛЬТАТИ ОЦІНКИ

Аналіз виконання ОВНС та проведення громадських обговорень показав, що «МХП»
діє відповідно до вимог законодавства України. При цьому є можливості для
покращення надання публічної інформації та змістовної взаємодії з громадськістю поза
обсягом, що вимагається законодавством.

Екологічна та соціальна політика ЄБРР вимагає дотримання місцевого законодавства,
але також містить певні вимоги щодо консультацій з зацікавленими сторонами та
оприлюднення інформації, що є ширшими, ніж вимоги українського законодавства.
Зокрема, ЄБРР вимагає:

е Публічного оприлюднення відповідної інформації;
е Змістовних консультацій з зацікавленими сторонами; та

е Наявності ефективної процедури або механізму, за допомогою яких люди
можуть надавати свої зауваження або подавати скарги.

З результатів співбесід на об'єктах є очевидним, що база для виконання цієї вимоги
існує, і що група «МХП» є проактивною в тому, що стосується взаємодії та
консультацій з зацікавленими сторонами. Але при цьому існує потреба в додаткових
зусиллях в тому, що стосується належного оприлюднення інформації, забезпечення
прозорості інформації, а також належного розгляду скарг і реагування на них,
включаючи скарги, які не подаються офіційним шляхом з використанням стандартної
форми «МХП» для подання скарг. Запропоновані рекомендації щодо покращення
прозорості та змістовності процесу взаємодії та консультацій з зацікавленими
сторонами.

42 | ЗЕМЛЕВЛАСНІСТЬ ТА ЗЕМЛЕВІДВЕДЕННЯ
ОСНОВНІ ПРОБЛЕМНІ ПИТАННЯ
Наступні проблемні питання були визначені в якості основних у цій сфері:

е  Обвинувачення в том, що «МХП» змінила цільове призначення земель після
укладення договорів оренди;

е Недостатня прозорість;

е «МХП» починає будівельні роботи, не інформуючи про це власників земельних
ділянок та відповідні громади; та

е Тиск на власників земельних ділянок з метою примусити їх до підписання
договорів оренди.

РЕЗУЛЬТАТИ ОЦІНКИ

Існують певні процедури одержання земельних ділянок для діяльності «МХП». Утім,
враховуючи, що питання прозорості інформації та зміни цільового призначення земель
повторюються в низці зауважень і скарг від місцевих громад та НУО, офіційні
задокументовані правила придбання у власність (оренди) земельних ділянок мали би
позитивний вплив для МХП.

Для покращення цього процесу було запропоновано ряд рекомендацій, що більш
детально розглядаються у розділі 5 нижче.

43 | ЯКІСТЬ ТА ДОСТУПНІСТЬ ВОДИ

ОСНОВНІ ПРОБЛЕМНІ ПИТАННЯ

Наступні проблемні питання були визначені в якості основних у цій сфері:

е Наявність води з урахуванням сукупного впливу діяльності «МХП» та інших
місцевих об'єктів з високим рівнем споживання води;

е Якість стічних вод, що скидаються в поверхневі водні об'єкти; та

е Повідомлення про неотримання результатів моніторингу від МХП на запит
зацікавлених сторін.

РЕЗУЛЬТАТИ ОЦІНКИ

ОВНС, виконана для існуючих та пропонованих проектів, містить інформацію про
обсяги споживання води та утворення стічних вод у зв'язку з відповідними видами
діяльності. Але при цьому оцінка потенційних впливів в ОВНС не є вичерпною,
зокрема у тому, що стосується сукупного впливу всіх операцій МХП. Забір води для
«Вінницької птахофабрики» здійснюється з місцевої великої річки. Враховуючи

6
водність цієї річки, навряд чи є можливими проблеми зі сталою наявністю води, але
жодних конкретних розрахунків немає. При цьому слід зазначити, що забір води
здійснюється в межах законних обсягів, визначених у дозволі на водокористування.

Аналіз результатів моніторингу води та процесу очищення стічних вод на об'єкті у
Вінниці свідчить, що очищення стічних вод на цьому об'єкті організоване відмінним
чином та не лише відповідає не лише українським нормам, а й знаходиться на рівні
найкращих доступних технологій (НДТ) ЄС.

Для покращення цього процесу було запропоновано низку рекомендацій, що більш
детально розглядаються у розділі 5 нижче.

44 | ПОВОДЖЕННЯ З ВІДХОДАМИ ЖИТТЄДІЯЛЬНОСТІ ТВАРИН ТА
ПТАХІВ

ОСНОВНІ ПРОБЛЕМНІ ПИТАННЯ

Наступні проблемні питання були визначені в якості основних у цій сфері:

е. Можливі впливи зберігання та розповсюдження відходів на здоров'я місцевих
громад;

о Впливи вимивання азоту та фосфору на здоров'я людей;
о Впливи на якість повітря;

е Запах під час транспортування та зберігання відходів, а також їх використання
при обробці землі;

е Рух транспортних засобів впливає на спокій місцевих громад, а пов'язана з ним
підвищена вібрація завдає шкоди будівлям;

е Незаконне скидання відходів на територіях, що не орендуються «МХП»; та
е Звалювання та розкидування відходів з метою їх утилізації.
РЕЗУЛЬТАТИ ОЦІНКИ

Результати обговорення на об'єктах та відвідування сховища відходів свідчать про те,
що в «МХП» дуже добре організоване управління відходами. На кожне поле готується
паспорт та план розкидання гною залежно від параметрів грунту та виду відходів.
Вживаються заходи для мінімізації впливів від запаху під час розкидання та зберігання
відходів, зокрема розташування місць зберігання на відстані від чутливих рецепторів з
урахуванням переважного напрямку вітру, а також своєчасне внесення відходів у грунт
після їх розкидання.

Обгрунтованість скарг щодо завдання шкоди будівлям внаслідок руху вантажівок не
вдалося перевірити під час візиту через його обставини.

Оскільки «МХП» розглядає відходи тваринництва і птахівництва цінним ресурсом, їх
необгрунтоване розкидання як метод утилізації не вважається стандартною практикою,

7
оскільки це було б марнуванням цінного продукту компанії. Подібна діяльність не
спостерігалася під час візиту на об'єкти і не згадувалася в ході обговорень в якості
методу, який використовує «МХП».

Аналіз показав, що організація відповідних процесів в «МХП» в цілому відповідає
існуючим стандартам НДТ. В роз'ясненнях до НДТ дозволяється тимчасове зберігання
тваринних відходів на полях. Технологія тимчасового складування відходів у купах на
полях, яку використовує «МХП», відповідає стандартам ЄС.

Утім стандарти найкращої практики ЄС були нещодавно оновлені з доданням деяких
нових вимог, отже «МХП» ймовірно доведеться модернізувати свої сховища та процеси
для забезпечення їх відповідності новим стандартам НДТ. Зокрема, нові вимоги
передбачають накриття відходів у постійних сховищах, а також їх компактування. В ЄС
компаніям надається певний перехідний період для забезпечення відповідності цим
новим стандартам (наприклад, до 4 років) після їх затвердження. Виконання цих вимог
також сприятиме зменшенню потенційних впливів, пов'язаних з запахом від місць
зберігання відходів.

Що стосується впливів на здоров'я людей у процесі використання гною та покладу,
ймовірність відповідних ризиків є низькою, враховуючи, зокрема, швидкість процедур
їх застосування та внесення, які використовує компанія. Розроблено ефективну
процедуру внесення згідно з описом найкращої практики НДТ ЄС з метою зменшення
тривалості експозиції, а отже ризиків для здоров'я. Найкращі практичні методи,
визначені в описах НДТ (які «МХП» впровадила у себе, що підтверджує ця оцінка),
розроблені з метою уникнення чи мінімізації будь-яких негативних впливів зберігання
та використання таких відходів на здоров'я. Оцінка показала, що «МХП» використовує
ці найкращі практичні методи, і якщо вона продовжить це робити, ймовірність значних
ризиків, пов'язаних зі зберіганням таких відходів та операціями з ними, буде дуже
низькою.

Було надано ряд рекомендацій, що обговорюються нижче.

45 | ПРАЦЯ УВ'ЯЗНЕНИХ
ОСНОВНІ ПРОБЛЕМНІ ПИТАННЯ
Наступні проблемні питання були визначені в якості основних у цій сфері:

е  В'язнів примушують до праці та виконання робіт, які не хочуть виконувати
місцеві жителі.

РЕЗУЛЬТАТИ ОЦІНКИ

Соціальна програма, яку реалізує група «МХП», спрямована на розвиток ув'язнених та
їх підготовку до подальшого працевлаштування. Згідно з отриманою інформацією, саме
це є метою залучення до роботи ув'язнених, а не заповнення вакансій, на які не можна
знайти бажаючих серед місцевих мешканців. Було повідомлено, що умови
працевлаштування 0 ув'язнених відповідають умовам працевлаштування інших
працівників, і що ув'язнені отримують 10090 заробітної плати через в'язницю. В'язні
подають заяви на працевлаштування. Рішення про їх найм приймається з урахуванням
їх особистих характеристик.
5. ВИСНОВКИ ТА РЕКОМЕНДАЦІЇ

За результатами зустрічей та спостережень на об'єктах було запропоновано низку
рекомендацій щодо покращення екологічних та соціальних показників групи «МХП».
Метою цих рекомендацій є забезпечення відповідності «МХП» вимогам ЄБРР та
найкращій практиці ЄС, а також покращення спілкування та відносин «МХП» з ГО та

місцевими громадами.
51 | ОПРИЛЮДНЕННЯ ІНФОРМАЦІЇ

Рекомендовані покращення в сфері консультацій та оприлюднення інформації:

е Надання інформації про проведення громадських консультацій з урахуванням
потреб різних зацікавлених груп (див. рекомендації нижче), а також
продовження своєчасного інформування про відповідні заходи;

е Забезпечення транспорту або інших засобів для того, щоб всі зацікавлені особи
могли взяти участь у відповідних заходах;

е Керівництво підприємств, для яких розроблені Плани залучення зацікавлених
осіб, має нести відповідальність за їх виконання, і вимоги цих планів повинні
суворо виконуватися;

е Впровадити більш формальні системи для забезпечення своєчасного доступу
будь-яких зацікавлених сторін до матеріалів ОВНС; та

е Передбачити можливість проведення фокус-груп для обговорення питань, які
турбують окремих зацікавлених та вразливих груп, щоб вони мали можливість
для висловлення своїх думок.

52 | ЗЕМЛЕВІДВЕДЕННЯ ТА ЗЕМЛЕВЛАСНІСТЬ

На додаток до вищенаведеного в цьому розділі викладені конкретні рекомендації, що
сприятимуть покращенню відповідних процесів. За результатами оцінки було
визначено, що процес землевідведення повинен бути більш прозорим. З цією метою
були запропоновані наступні рекомендації:

е. Оновлення процедур придбання землі з метою їх приведення у відповідність до
стандартів ЄБРР, зокрема Вимоги до реалізації проектів (ВРП) Хоб, з
впровадженням цих процедур при необхідності на рівні підприємства. Це
передбачає встановлення формальних вимог щодо комунікації, залучення сторін
та оприлюднення інформації;

е Підготовка пакету матеріалів для оприлюднення з описом процесу придбання /
залучення в оренду земельних ділянок, що буде послідовно застосовуватися до
всієї діяльності у сфері землевідведення;
53

Впровадження планів залучення, в яких будуть визначені всі зацікавлені особи і
передбачені прозорі та змістовні консультації з усіма зацікавленими сторонами;

Розгляд всіх практично можливих альтернативних ділянок;
Розробка планів управління та моніторингу для випадків, в яких передбачається

відселення, для забезпечення послідовного та справедливого підходу в
масштабах групи та до всіх громад.

ЯКІСТЬ ТА ДОСТУПНІСТЬ ВОДИ

Хоча за результатами оцінки ймовірність впливів на якість води у Вінницькій області
не є високою, комунікації з цього питання можна покращити. Що стосується
доступності води, під час оцінки було визначено потребу в додаткових дослідженнях,
які дозволять зняти це питання або вжити належні заходи. Були запропоновані наступні
рекомендації:

54

Виконати поглиблену оцінку наявності води та сталості водозабезпечення в усій
Вінницькій області з урахуванням обсягів водозабору всіх підприємств та їх
сукупного впливу на споживання води;

Забезпечити | виконання поглибленої 0 оцінки | сукупних впливів на
водокористування для всіх проектів розширення;

Представити результати цих розрахунків у нетехнічному резюме;

Забезпечити регулярне повідомлення результатів моніторингу в нетехнічній
формі.

УПРАВЛІННЯ ВІДХОДАМИ

Управління відходами тваринництва і птахівництва в цілому організоване на високому
рівні та відповідає стандартам найкращої практики. Були запропоновані наступні
покращення:

5.5

Проаналізувати зміни в стандартах найкращої практики ЄС та спланувати
заходи з їх впровадження, зокрема накриття відходів у місцях їх постійного
зберігання;

Надання зацікавленим сторонам інформації у  нетехнічній формі про
забезпечення відповідності стандартам найкращої практики;

Забезпечення використання встановлених маршрутів транспорту з метою
мінімізації впливів, у тому числі використання обхідних доріг при наявності та
після будівництва.

ПІДСУМКИ

10
Дей незалежний аналіз конкретних екологічних і соціальних питань виконано з метою
перевірки екологічних і соціальних показників «МХП» після підписання проектів
фінансування з ЄБРР.

Складається загальне враження, що компанія «МХП» бажає та готова обговорювати
шляхи покращення цих показників. Хоча діяльність «МХП» відповідає вимогам
національного законодавства, додаткові цілеспрямовані програми та дії сприятимуть
досягненню кращої відповідності ВРП ЄБРР, а також покращенню стосунків групи з
ГО та місцевими громадами.

Було запропоновано декілька рекомендацій для покращення діяльності групи, а також

створення основи для розвитку відносин з зацікавленими сторонами на
загальнодержавному та регіональному рівні.

п
